



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH
    PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
    from all or part of a hearing;

(b) excluding all media representatives from all
    or a part of a hearing; or

(c) prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence
    of the media representative or representatives or the publication of the
    report, as the case may be, would cause emotional harm to a child who is a
    witness at or a participant in the hearing or is the subject of the proceeding.

45(8)  No person shall publish or make public
    information that has the effect of identifying a child who is a witness at or a
    participant in a hearing or the subject of a proceeding, or the childs parent
    or foster parent or a member of the childs family.

45(9)  The court may make an order prohibiting the
    publication of information that has the effect of identifying a person charged
    with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Children's Aid Society of Toronto v. S.C., 2016
    ONCA 16

DATE: 20160108

DOCKET: C61114

Simmons, Pardu and Roberts JJ.A.

BETWEEN

Childrens Aid Society of Toronto

Applicant (Respondent)

and

S.C. and
I.K.

Respondents (
Appellant
)

I.K., acting in person

Katie Skinner and Mae-Tuin Seto, for the respondent

Heard and released orally: January 4, 2016

On appeal from the order of Justice Ruth E. Mesbur of the
    Superior Court of Justice, dated April 24, 2015 dismissing an appeal from the
    judgment of Justice Geraldine Waldman of the Ontario Court of Justice dated October
    15, 2014.

ENDORSEMENT

[1]

The appellant, I.K., appeals from the dismissal of his Superior Court of
    Justice appeal from a Crown wardship order without access made in the Ontario
    Court of Justice in respect of his son. The child has been in care since he was
    four months old and is now about three and half years old.

[2]

The appellant does not allege any errors of law by either the trial
    judge or the Superior Court of Justice appeal judge. He submits that the
    Superior Court of Justice appeal judge erred in failing to conclude that the
    trial judge should have weighed the evidence differently and failed to consider
    all of the evidence. There is no basis on the record to conclude that there is
    any such error. Both the trial judges and appeal judges reasons were
    comprehensive.

[3]

The appellant submits further that the trial judge should have given him
    sole custody. Near the end of the trial, the trial judge expressly inquired
    whether there was a plan of care under which the appellant would have sole
    custody. The respondent rejected this possibility with the benefit of legal
    advice from his own counsel. He was separately represented. The mother had
    significant difficulties in meeting the childs needs. The plan of care
    submitted by the appellant to the Superior Court of Justice dated December 15,
    2014 asked that the child be placed in the joint care of the mother and father
    or alternatively with his parents. He did not file a plan of care proposing he
    have sole custody. No fresh evidence suggesting incompetence of counsel has
    been filed on this appeal or on the Superior Court of Justice appeal.

[4]

Finally, the trial judge did not err in concluding that the appellant
    had not demonstrated that continuing access would be beneficial and meaningful
    for the child.

[5]

Accordingly, the appeal is dismissed.

Janet
    Simmons J.A.

G.
    Pardu J.A.

L.B. Roberts J.A.


